         Case 3:19-cv-07651-EMC Document 72 Filed 12/12/19 Page 1 of 6



 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                  UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12

13 INTEL CORPORATION and APPLE INC.,               Case No. 3:19-cv-07651-EMC

14                   Plaintiffs,                   STIPULATION AND [PROPOSED]
                                                   ORDER TO EXTEND DEADLINES TO
15              v.                                 RESPOND TO THE COMPLAINT AND
                                                   SET BRIEFING SCHEDULE ON
16 FORTRESS INVESTMENT GROUP LLC,                  MOTIONS TO DISMISS, STRIKE
   FORTRESS CREDIT CO. LLC, UNILOC                 AND/OR STAY THE ACTION
17 2017 LLC, UNILOC USA, INC., UNILOC
   LUXEMBOURG S.A.R.L., VLSI
18 TECHNOLOGY LLC, INVT SPE LLC,
   INVENTERGY GLOBAL, INC., DSS
19 TECHNOLOGY MANAGEMENT, INC., IXI
   IP, LLC, and SEVEN NETWORKS, LLC,
20
                 Defendants.
21

22

23

24

25

26

27

28
                                                             STIPULATION AND [PROPOSED] ORDER TO EXTEND
                                                                  DEADLINES TO RESPOND TO THE COMPLAINT
                                                                                  Case No. 3:19-cv-07651-EMC
     10775065
         Case 3:19-cv-07651-EMC Document 72 Filed 12/12/19 Page 2 of 6



 1              Pursuant to Civil Local Rules 6-1 and 6-2, plaintiffs Intel Corporation and Apple Inc.

 2 (collectively, “Plaintiffs”) and defendants Fortress Investment Group LLC, Fortress Credit Co.

 3 LLC, Uniloc 2017 LLC, VLSI Technology LLC, Inventergy Global, Inc., INVT SPE LLC, DSS

 4 Technology Management, Inc., IXI IP, LLC, and Seven Networks, LLC (collectively,

 5 “Defendants”) by and through their undersigned counsel hereby stipulate as follows:

 6              WHEREAS, on November 20, 2019, Plaintiffs filed a Complaint in the above captioned

 7 matter (Dkt. 1);

 8              WHEREAS, Plaintiffs served summonses on Defendants on the following dates: Fortress

 9 Investment Group LLC was served on November 25, 2019; Fortress Credit Co. LLC was served

10 on November 25, 2019; Uniloc 2017 LLC was served on November 25, 2019; VLSI Technology

11 LLC was served on November 25, 2019; Inventergy Global, Inc. was served on November 25,

12 2019; INVT SPE LLC was served on November 25, 2019; DSS Technology Management, Inc.

13 was served on November 25, 2019; IXI IP, LLC was served on November 25, 2019; and Seven

14 Networks, LLC was served on November 25, 2019;

15              WHEREAS, the parties have met and conferred over a stipulation to extend Defendants’

16 deadlines to respond to the Complaint;

17              WHEREAS, Defendants anticipate that they may respond to the Complaint by way of

18 motions to dismiss, strike and/or stay the action, and the parties have agreed on a briefing schedule

19 that will govern such motion practice, subject to Court approval;

20              WHEREAS, neither the parties’ proposed extension of Defendants’ deadlines to respond to

21 the Complaint nor the proposed briefing schedule will change or alter the date of any event or

22 deadline already fixed by Court order;

23              IT IS HEREBY STIPULATED AND AGREED by and between the parties, subject to the

24 Court’s approval:

25              1.     Defendants’ deadlines to answer or otherwise respond to Plaintiffs’ Complaint are

26                     extended through and including February 4, 2020;

27              2.     If Defendants respond by way of motion practice, Plaintiffs may oppose by

28
                                                                        STIPULATION AND [PROPOSED] ORDER TO EXTEND
                                                                             DEADLINES TO RESPOND TO THE COMPLAINT
                                                                                             Case No. 3:19-cv-07651-EMC
     10775065                                           -1-
         Case 3:19-cv-07651-EMC Document 72 Filed 12/12/19 Page 3 of 6



 1                   March 19, 2020 and Defendants may reply by April 6, 2020.

 2

 3 IT IS SO STIPULATED.

 4 Dated: December 12, 2019                          Respectfully submitted,

 5

 6    By: /s/ A. Matthew Ashley                     By: /s/ Mark D. Selwyn
 7       A. Matthew Ashley (Bar No. 198235)            Mark D. Selwyn (SBN 244180)
         mashley@irell.com                             mark.selwyn@wilmerhale.com
 8       IRELL & MANELLA LLP                           WILMER CUTLER PICKERING
         840 Newport Center Drive, Suite 400              HALE AND DORR LLP
 9       Newport Beach, CA 92660-6324                  950 Page Mill Road
         Telephone: 949 760-0991                       Palo Alto, CA 94304
10       Facsimile: 949 760-5200                       Telephone: +1 650 858 6000
                                                       Facsimile: +1 650 858 6100
11         Attorney for Defendants
           FORTRESS INVESTMENT GROUP                     William F. Lee (pro hac vice)
12         LLC, FORTRESS CREDIT CO. LLC,                 william.lee@wilmerhale.com
           VLSI TECHNOLOGY LLC                           Joseph J. Mueller (pro hac vice)
13                                                       joseph.mueller@wilmerhale.com
           /s/ James J. Foster                           Timothy Syrett (pro hac vice)
14         James J. Foster                               timothy.syrett@wilmerhale.com
           jfoster@princelobel.com                       WILMER CUTLER PICKERING
15         PRINCE LOBEL TYE LLP                            HALE AND DORR LLP
           One International Place, Suite 3700           60 State Street
16         Boston, MA 02110                              Boston, MA 02109
           Telephone: 617 456-8022                       Telephone: +1 617 526 6000
17         Facsimile: 617 456-8100                       Facsimile: +1 617 526 5000

18         Attorney for Defendant                        Leon B. Greenfield (pro hac vice)
           UNILOC 2017 LLC                               leon.greenfield@wilmerhale.com
19                                                       Amanda L. Major (pro hac vice)
           /s/ Christopher A. Seidl                      amanda.major@wilmerhale.com
20         Christopher A. Seidl (pro hac vice)           WILMER CUTLER PICKERING
           CSeidl@RobinsKaplan.com                         HALE AND DORR LLP
21         ROBINS KAPLAN LLP                             1875 Pennsylvania Avenue, N.W.
           800 LaSalle Avenue, Suite 2800                Washington, DC 20006
22         Minneapolis, MN 55402                         Telephone: +1 202 663 6000
           Telephone: 612 349 8468                       Facsimile: +1 202 663 6363
23         Facsimile: 612 339-4181
                                                         Attorneys for Plaintiffs
24         Attorney for Defendants                       INTEL CORPORATION and APPLE INC.
           INVENTERGY GLOBAL, INC.
25         INVT SPE LLC

26         /s/ Nathaniel Lipanovich
           Nathaniel Lipanovich (Bar No.
27         292283)
           nlipanovich@thoits.com
28         THOITS LAW
           400 Main Street, Suite 250
                                                                   STIPULATION AND [PROPOSED] ORDER TO EXTEND
                                                                        DEADLINES TO RESPOND TO THE COMPLAINT
     10775065                                      -2-                                  Case No. 3:19-cv-07651-EMC
         Case 3:19-cv-07651-EMC Document 72 Filed 12/12/19 Page 4 of 6



 1         Los Altos, CA 94022
           Telephone: 650 327-4200
 2         Facsimile: 650-325-5572

 3         Attorney for Defendant
           DSS TECHNOLOGY
 4         MANAGEMENT, INC.

 5         /s/ Jason D. Cassady
           Jason D. Cassady
 6         jcassady@caldwellcc.com
           CALDWELL CASSADY & CURRY
 7         2101 Cedar Springs Road, Suite 1000
           Dallas, TX 75201
 8         Telephone: 214 888-4841
           Facsimile: 214-888-4849
 9
           Attorney for Defendant
10         IXI IP, LLC

11         /s/ Samuel F. Baxter
           Samuel F. Baxter (pro hac vice)
12         sbaxter@mckoolsmith.com
           MCKOOL SMITH
13         104 East Houston, Suite 100
           Marshall, TX 75670
14         Telephone: 903 923-9001
           Facsimile: 903 923-9099
15
           Attorney for Defendant
16         SEVEN NETWORKS, LLC

17

18

19

20

21

22

23

24

25

26

27

28

                                                       STIPULATION AND [PROPOSED] ORDER TO EXTEND
                                                            DEADLINES TO RESPOND TO THE COMPLAINT
     10775065                                    -3-                        Case No. 3:19-cv-07651-EMC
         Case 3:19-cv-07651-EMC Document 72 Filed 12/12/19 Page 5 of 6



 1                                                   ORDER

 2              Pursuant to stipulation, IT IS SO ORDERED.

 3

 4 DATED:_______                                          ___________________________________

 5                                                        The Honorable Edward M. Chen
                                                          United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                   STIPULATION AND [PROPOSED] ORDER TO EXTEND
                                                                        DEADLINES TO RESPOND TO THE COMPLAINT
                                                                                        Case No. 3:19-cv-07651-EMC
     10775065                                       -4-
         Case 3:19-cv-07651-EMC Document 72 Filed 12/12/19 Page 6 of 6



 1                                           ECF ATTESTATION

 2              I, A. Matthey Ashley, am the ECF user whose ID and password are being used to file this

 3 STIPULATION AND [PROPOSED] ORDER TO EXTEND DEADLINES TO RESPOND TO

 4 THE COMPLAINT AND SET BRIEFING SCHEDULE ON MOTIONS TO DISMISS, STRIKE

 5 AND/OR STAY THE ACTION. I hereby attest that I received authorization to insert the

 6 signatures indicated by a conformed signature (/s/) within this e-filed document.

 7

 8

 9                                                      By: /s/ A. Matthew Ashley
                                                            A. Matthew Ashley
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                      STIPULATION AND [PROPOSED] ORDER TO EXTEND
                                                                           DEADLINES TO RESPOND TO THE COMPLAINT
     10775065                                         -5-                                  Case No. 3:19-cv-07651-EMC
